Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 1 of 34 Page ID #:30




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     JENNIFER G. REDMOND, Cal. Bar No. 144790
   3 jredmond@sheppardmullin.com
     Four Embarcadero Center, 17th Floor
   4 San Francisco, California 94111
     Telephone: (213) 434-9100
   5 Facsimile: (213) 434-3947
   6 Y. DOUGLAS YANG, Cal. Bar No. 307550
     dyang@sheppardmullin.com
   7 333 South Hope Street, 43rd Floor
     Los Angeles, California 90071-1422
   8 Telephone: (213) 620-1780
     Facsimile: (213) 620-1398
   9
     Attorneys for Plaintiffs
  10 FIRST FOUNDATION INC. and
     FIRST FOUNDATION ADVISORS
  11
  12                               UNITED STATES DISTRICT COURT
  13              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  14
  15 FIRST FOUNDATION INC., a                    Case No. 8:20-cv-00359
     Delaware Corporation; and FIRST
  16 FOUNDATION ADVISORS, a                      PLAINTIFFS’ NOTICE OF
     California Corporation,                     APPLICATION AND
  17                                             APPLICATION FOR TEMPORARY
                                                 RESTRAINING ORDER, ORDER
  18                     Plaintiffs,             TO SHOW CAUSE RE
                                                 PRELIMINARY INJUNCTION,
  19            v.                               AND EXPEDITED DISCOVERY
  20 THOMAS MUNSON GIDDINGS, an
     individual; and LOUIS PANCOAST              ORAL ARGUMENT REQUESTED
  21 ABEL, an individual,
  22                     Defendants.             Complaint Filed: February 21, 2020
  23
  24
  25
  26
  27
  28
                                                           NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                   -1-             FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 2 of 34 Page ID #:31




   1            TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2            Please take notice that pursuant to Rule 65 of the Federal Rules of Civil
   3 Procedure and Local Rule 65-1, plaintiffs First Foundation Inc. (“FFI”) and First
   4 Foundation Advisors (“FFA” and collectively, “Plaintiffs”) respectfully apply for a
   5 Temporary Restraining Order, Order to Show Cause Re Preliminary Injunction, and
   6 Expedited Discovery against defendants Thomas Munson Giddings (“Defendant
   7 Giddings”) and Louis Pancoast Abel (“Defendant Abel” and collectively,
   8 “Defendants”).
   9            In support of this Application, Plaintiffs rely upon the accompanying
  10 declarations of Scott Kavanaugh (“Kavanaugh”) and John Hakopian (“Hakopian”),
  11 as well as the exhibits to Kavanaugh and Hakopian’s respective declarations.
  12            Plaintiffs concurrently have filed a Complaint in this action with the Court
  13 (ECF No. 1), which is incorporated herein by reference.
  14            Defendants are former executives of FFA, and have misappropriated, and
  15 threatened to further misappropriate Plaintiffs’ trade secrets, including Plaintiffs’
  16 confidential and proprietary business and customer information, for Defendants’
  17 own pecuniary gain and benefit. Specifically, Plaintiffs allege that, by virtue of
  18 Defendants’ breach of their contractual, fiduciary, and other legal obligations to
  19 FFA and/or FFI, Defendants have utilized, and will utilize, Plaintiffs’ trade secrets
  20 to compete directly with Plaintiffs.
  21            As set forth in the Complaint, the below Memorandum of Points and
  22 Authorities, and the declaration of Hakopian, unless injunctive relief is granted
  23 preventing Defendants from breaching their contractual, fiduciary, and other
  24 obligations to FFA and/or FFI, including using Plaintiffs’ trade secrets, confidential
  25 and proprietary business and client information, Plaintiffs will be irreparably
  26 harmed by:
  27                           a. Use and disclosure of Plaintiffs’ confidential and proprietary
  28                              business and client information;
                                                                      NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                            -2-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 3 of 34 Page ID #:32




   1                           b. Loss of a substantial percentage of Plaintiffs’ customers and
   2                              associated revenue, loss of key employees, a negative impact to
   3                              reputation as an employer, reputational damage with current
   4                              customers, prospective customers, investors and market analysts,
   5                              and possible negative impact on FFI’s stock price as a result of
   6                              negative publicity and potential loss of customers and revenue;
   7                           c. Present economic loss, which is unascertainable at this time, and
   8                              future economic loss, which is now incalculable;
   9                           d. Having no adequate remedy at law;
  10                           e. The threat of irreparable harm, which is imminent and ongoing;
  11                              and
  12                           f. Any delay in granting Plaintiffs the injunctive relief requested,
  13                              which would result in Plaintiffs sustaining irreparable harm and
  14                              the destruction of the status quo ante pending resolution of this
  15                              matter.
  16
  17            WHEREFORE, Plaintiffs respectfully request that this Court ORDER and
  18 DECREE that, until such time as this Court orders otherwise on Plaintiffs’ request
  19 for a permanent injunction on the merits after a full hearing:
  20                1) Defendants, and all those acting in concert with them, are hereby
  21                     enjoined and restrained, directly or indirectly, from:
  22                           a. Using or disclosing the confidential information and trade secrets
  23                              of Plaintiffs;
  24                           b. Soliciting FFA’s clients;
  25                           c. Soliciting FFA’s employees;
  26                           d. Engaging in any conduct that violates Defendants’ respective
  27                              Employment Agreement and/or Confidentiality Agreement;
  28
                                                                      NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                            -3-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 4 of 34 Page ID #:33




   1                2) Defendants shall immediately return to Plaintiffs all confidential
   2                     information, trade secrets and property belonging to Plaintiffs in their
   3                     possession, custody or control, including without limitation all
   4                     passwords and user names.
   5                3) Defendants shall produce for inspection and imaging all computers,
   6                     personal electronic devices, cloud accounts, email accounts, and other
   7                     electronic storage devices belonging to, under the control of, accessible
   8                     to, or operated by the Defendants in order to ensure the return and
   9                     removal of all of Plaintiffs’ confidential business information and trade
  10                     secrets.
  11            WHEREFORE, Plaintiffs further request that this Court ORDER that the
  12 parties engage in expedited discovery in this case.
  13
  14                                                 Respectfully submitted,
  15                                           SHEPPARD, MULLIN, RICHTER &
  16                                           HAMPTON LLP
       Dated: February 21, 2020
  17
  18                                           By           /s/ Jennifer G. Redmond
  19                                                JENNIFER G. REDMOND
                                                    Y. DOUGLAS YANG
  20
  21                                                Attorneys for Plaintiffs
                                                    FIRST FOUNDATION INC. and FIRST
  22                                                FOUNDATION ADVISORS
  23
  24
  25
  26
  27
  28
                                                                    NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                          -4-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 5 of 34 Page ID #:34




   1
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   2   A Limited Liability Partnership
       Including Professional Corporations
   3 JENNIFER G. REDMOND, Cal. Bar No. 144790
     jredmond@sheppardmullin.com
   4 Four Embarcadero Center, 17th Floor
     San Francisco, California 94111
   5 Telephone: (213) 434-9100
     Facsimile: (213) 434-3947
   6
     Y. DOUGLAS YANG, Cal. Bar No. 307550
   7 dyang@sheppardmullin.com
     333 South Hope Street, 43rd Floor
   8 Los Angeles, California 90071-1422
     Telephone: (213) 620-1780
   9 Facsimile: (213) 620-1398
  10 Attorneys for Plaintiffs
     FIRST FOUNDATION INC. and
  11 FIRST FOUNDATION ADVISORS
  12
                            UNITED STATES DISTRICT COURT
  13
             CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  14
  15
     FIRST FOUNDATION INC., a                Case No.
  16 Delaware Corporation; and FIRST
     FOUNDATION ADVISORS, a                  PLAINTIFFS’ MEMORANDUM OF
  17 California Corporation,                 POINTS AND AUTHORITIES IN
                                             SUPPORT OF APPLICATION FOR
  18                                         TEMPORARY RESTRAINING
                         Plaintiffs,         ORDER, ORDER TO SHOW
  19                                         CAUSE RE PRELIMINARY
                v.                           INJUNCTION, AND EXPEDITED
  20                                         DISCOVERY
     THOMAS MUNSON GIDDINGS, an
  21 individual; and LOUIS PANCOAST
     ABEL, an individual,
  22
                  Defendants.
  23
  24
  25
  26
  27
  28
                                                        NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3              -5-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 6 of 34 Page ID #:35




   1                                             TABLE OF CONTENTS
   2 I.         INTRODUCTION ........................................................................................... 10
   3 II.        FACTUAL BACKGROUND ......................................................................... 11
   4            A.       Plaintiffs ................................................................................................ 11
   5            B.       Defendant Giddings .............................................................................. 11
   6            C.       Defendant Abel ..................................................................................... 14
   7            D.       Discovery of Defendants’ Illegal Plans ................................................ 16
   8 III.       A TEMPORARY RESTRAINING ORDER SHOULD ISSUE .................... 18
   9            A.       Plaintiffs Are Likely To Succeed On The Merits Of Their Claims ...... 19
  10                     i.       Plaintiffs Will Prove That Defendants Breached The Terms Of
                                  Their Respective Contracts ......................................................... 19
  11
                         ii.      Plaintiffs Will Prove That Defendants Breached Their Fiduciary
  12                              Duties to Plaintiffs. ..................................................................... 21
  13                     iii.     Plaintiffs Will Prove That Defendants Misappropriated And
                                  Threatened To Misappropriate Plaintiffs’ Trade Secrets In
  14                              Violation Of Federal And State Law .......................................... 21
  15                              1.        Plaintiffs’ Confidential Customer Information And
                                            Employee Information Constitute Trade Secrets ............. 23
  16
                                  2.        Defendants Misappropriated Plaintiffs’ Confidential
  17                                        Customer Information And Employee Information ......... 27
  18            B.       Plaintiffs Are Likely To Suffer Irreparable Harm Absent Preliminary
                         Relief ..................................................................................................... 29
  19
                C.       The Balance Of Equities Weighs In Favor Of Injunctive Relief .......... 31
  20
                D.       Granting The Proposed Order Is In The Public Interest ....................... 32
  21
       IV.      THE COURT SHOULD PERMIT EXPEDITED DISCOVERY .................. 32
  22
       V.       CONCLUSION ............................................................................................... 34
  23
  24
  25
  26
  27
  28
                                                                                         NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                                        -6-                      FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 7 of 34 Page ID #:36




   1
                                            TABLE OF AUTHORITIES
   2
                                                                                                                 Page(s)
   3
        Cases
   4
        Allergan, Inc. v. Merz Pharmaceuticals, LLC
   5       WL 781705 (C.D. Cal. Mar. 9, 2012) .................................................................. 31
   6
     AlterG, Inc. v. Boost Treadmills LLC
   7    388 F. Supp. 3d 1133 (N.D. Cal. 2019)................................................................ 22
   8 Am. LegalNet, Inc. v. Davis
   9   673 F. Supp. 2d 1063 (C.D. Cal. 2009) ................................................................ 32
  10 Am. Trucking Ass’ns Inc. v. City of L.A.
  11   559 F.3d 1046 (9th Cir. 2009) .............................................................................. 18

  12 Autodesk, Inc. v. ZWCAD Software Co.
        WL 2265479 (N.D. Cal. May 13, 2015) .............................................................. 22
  13
  14 Bancroft–Whitney Co. v. Glen
        64 Cal. 2d 327 (1966) ........................................................................................... 23
  15
     Burt v. Irvine Co.
  16    237 Cal. App. 2d 828 (1965) ................................................................................ 21
  17
     CDF Firefighters v. Maldonado
  18    158 Cal. App. 4th 1226 (2008) ............................................................................. 19
  19 Courtesy Temp. Serv., Inc. v. Camacho
  20   222 Cal. App. 3d 1278 (1990) .............................................................................. 26
  21 Ernest & Ernest v. Carlson
  22    247 Cal. App. 2d 125 (1966) ................................................................................ 29

  23 Gable-Leigh, Inc. v. N. Am. Miss
       WL 521695 (C.D. Cal. Apr. 13, 2001) ................................................................. 23
  24
  25 Granny Goose Foods, Inc. v. Bhd. Of Teamsters & Auto Truck Drivers
       415 U.S. 423 (1974) ............................................................................................. 18
  26
     Hat World, Inc. v. Kelly
  27   WL 3283486 (E.D. Cal. Aug. 10, 2012) .............................................................. 31
  28
                                                                                  NOTICE OF APPLICATION AND APPLICATION
        SMRH:4827-0065-2469.3                                   -7-                   FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 8 of 34 Page ID #:37




   1 Henry Schein, Inc. v. Cook
        191 F. Supp. 3d 1072 (N.D. Cal. 2016)................................................................ 32
   2
   3 IIG Wireless, Inc. v. Yi
        22 Cal. App. 5th 630 (2018) ................................................................................. 21
   4
     Interserve, Inc. v. Fusion Garage PTE, Ltd.
   5
        WL 143665 (N.D. Cal. Jan. 7, 2010) ............................................................. 32, 33
   6
     L.A. Mem’l Coliseum Comm’n v. Nat’l Football League
   7    634 F.2d 1197 (9th Cir. 1980) .............................................................................. 31
   8
     Language Line Servs., Inc. v. Language Servs. Assoc., LLC
   9    WL 2764714 (N.D. Cal. July 13, 2010) ............................................................... 31
  10 MAI Sys. Corp. v. Peak Computer, Inc.
  11   991 F.2d 511 (9th Cir. 1993) ................................................................................ 23
  12 Merrill Lynch, Pierce, Fenner & Smith Inc. v. Chung
  13   WL 283083 (C.D. Cal. Feb. 2, 2001) ................................................................... 31

  14 Morlife, Inc. v. Perry
        56 Cal. App. 4th 1514 (1997) ............................................................................... 26
  15
  16 NobelBiz, Inc. v. Wesson
        WL 1588715 (S.D. Cal. Apr. 18, 2014) ............................................................... 33
  17
     Pac. Aerospace & Elec., Inc. v. Taylor
  18    295 F. Supp. 2d 1188 (E.D. Wash. 2003) ............................................................ 30
  19
     Pellerin v. Honeywell Int’l, Inc.
  20    877 F. Supp. 2d 983 (S.D. Cal. 2012) .................................................................. 22
  21 Semitool, Inc. v. Tokyo Electron Am., Inc.
  22   208 F.R.D. 273 (N.D. Cal. 2002) ......................................................................... 32
  23 Stormans, Inc. v. Selecky
  24    586 F.3d 1109 (9th Cir. 2009) .............................................................................. 31

  25 Stuhlbarg Int’l Sales Co. v. John D. Brush & Co.
        240 F.3d 832 (9th Cir. 2001) .......................................................................... 18, 30
  26
  27 United States v. Nutricology, Inc.
        982 F.2d 394 (9th Cir. 1992) ................................................................................ 30
  28
                                                                               NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                                  -8-                  FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 9 of 34 Page ID #:38




   1 Vinyl Interactive, LLC v. Guarino
        WL 1228695 (N.D. Cal. May 1, 2009) ................................................................ 30
   2
   3 Whyte v. Schlage Lock Co.
        101 Cal. App. 4th 1443 (2002) ............................................................................. 23
   4
     Wyndham Resort Dev. Corp. v. Bingham
   5
        WL 2740158 (E.D. Cal. July 9, 2010).................................................................. 30
   6
     Statutes
   7
     18 U.S.C. § 1839(3) ................................................................................................... 22
   8
   9 18 U.S.C. § 1839(5) ............................................................................................. 22, 27
  10 Cal. Civ. Code § 3426.1(b) ........................................................................................ 27
  11 Cal. Civ. Code § 3426.1(d) ........................................................................................ 22
  12
     Other Authorities
  13
     Rule 26(f) ................................................................................................................... 32
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                                         NOTICE OF APPLICATION AND APPLICATION
        SMRH:4827-0065-2469.3                                        -9-                     FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 10 of 34 Page ID #:39




   1 I.         INTRODUCTION
   2            Plaintiffs First Foundation Inc. (“FFI”) and First Foundation Advisors (“FFA”
   3 and collectively, “Plaintiffs”) seek to restrain and enjoin former employees Thomas
   4 Munson Giddings (“Defendant Giddings”) and Louis Pancoast Abel (“Defendant
   5 Abel”) from executing their secret plan to establish a competing wealth management
   6 business by exploiting Plaintiffs’ trade secrets and confidential business information
   7 to raid Plaintiffs’ private wealth clients and key employees.
   8            Defendants developed their secret plan to compete over several years while
   9 they were employed as high-level executives working for FFI’s wealth management
  10 division, FFA. While they were sufficiently cunning to devise their nefarious plan,
  11 they were foolish enough to document their plan in writing, and sloppy enough to
  12 leave their written plans in Defendant Abel’s office in an unsecured folder. As a
  13 result, Defendants were discovered and fired.
  14            In the creation of their plan and execution of their plot to betray the trust
  15 Plaintiffs afforded to them, Defendants have misappropriated and used Plaintiffs’
  16 non-public, confidential, and trade secret information, including top-secret
  17 information about: (a) Plaintiffs’ high net worth clients, including highly
  18 confidential information concerning client names and contact information (cell
  19 phone, email, home phone, address), assets under management, bank account
  20 balances, trading strategies, trust terms, planning goals, investment objectives, risk
  21 tolerance, assets, liabilities, income, expenses, taxes, and similar highly confidential
  22 client data; and (b) Plaintiffs’ key employees, including information about their
  23 compensation, specialized expertise, level of involvement in specific client
  24 relationships, and other similar highly confidential information.
  25            Plaintiffs are informed and believe that Defendants have been secretly
  26 planning their new business since 2017, all while employed with Plaintiffs, using
  27 Company time, equipment, and resources in addition to the theft and misuse of
  28 Plaintiffs’ confidential information and trade secrets.
                                                                   NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                        -10-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 11 of 34 Page ID #:40




   1            On February 18, 2020, Plaintiffs’ Chief Executive Officer learned about
   2 Defendants’ secret plan to compete with FFA. Plaintiffs promptly terminated the
   3 employment of Defendants and immediately ceased their access to Plaintiffs’
   4 confidential information and trade secrets. At no time did Plaintiffs authorize or
   5 consent to Defendants’ use of Plaintiffs’ non-public, confidential information and
   6 trade secrets to the detriment of Plaintiffs. Plaintiffs’ investigation into Defendants’
   7 wrongdoing is continuing.
   8            Defendants’ misconduct constitutes breach of contract, breach of fiduciary
   9 duty, misappropriation and threatened misappropriation of confidential information
  10 and trade secrets, and unfair business practices. Defendants have caused, and will
  11 continue to cause, irreparable harm to Plaintiffs. Absent injunctive relief from this
  12 Court, Plaintiffs will continue to be irreparably injured by Defendants’ misconduct.
  13 Thus, this Court should issue the requested temporary restraining order.
  14 II.        FACTUAL BACKGROUND
  15            A.       Plaintiffs
  16            FFA is an SEC-registered Investment Advisor that offers integrated wealth
  17 management, investment services, and advisory services primarily for high net
  18 worth individuals and business entities. (Declaration of John Hakopian (“Hakopian
  19 Decl.”), ¶ 2). At all times relevant to this action, FFI was and is the parent
  20 corporation of FFA, and generated policies and agreements that applied equally to
  21 FFA and its employees. (Id.)
  22            B.       Defendant Giddings
  23            Defendant Giddings was employed by FFA and its predecessors from
  24 September 2008 to February 18, 2020. At all times relevant to Plaintiffs’ claims in
  25 this action, Defendant Giddings worked for FFA as its Senior Managing Director,
  26 Sales and Marketing. (Hakopian Decl., ¶ 3).
  27            As FFA’s Senior Managing Director, Defendant Giddings was responsible
  28 leading all aspects of the new client acquisition process for FFA, for identifying and
                                                               NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                     -11-              FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 12 of 34 Page ID #:41




   1 designing plans to acquire specific clients, identifying and cultivating referral
   2 sources from whom to acquire client leads, serving as primary interface with
   3 existing referral sources, managing sales efforts and individuals implementing those
   4 efforts, managing individual investor accounts and the FFA personnel that
   5 administer those accounts. (Hakopian Decl., ¶5). In his role and through his
   6 attendance at board meetings and business strategy meetings, Defendant Giddings
   7 had access to FFA’s highly confidential business information and trade secrets,
   8 including employee compensation, client names, client contact information (cell,
   9 email, home phone, address), assets under management by client, client bank
  10 account balances, client trading strategies, client trust terms, client planning goals,
  11 and similar highly confidential client data. (Id.) In his role, Defendant Giddings
  12 was involved in every strategic decision regarding every aspect of the business of
  13 FFA. (Id.)
  14            On January 1, 2011, Defendant Giddings and FFA entered into an
  15 Employment Agreement. (Hakopian Decl., ¶ 10, Ex. E). The Employment
  16 Agreement was amended several times and ultimately expired; however, certain key
  17 provisions of the Employment Agreement relating to preservation of confidential
  18 information survive expiration. (Id. at ¶ 10). Defendant Giddings further
  19 acknowledged that he was bound by and agreed to abide by Plaintiffs’ Employee
  20 Handbook and Plaintiffs’ Code of Conduct, both of which contain various
  21 provisions regarding protection of confidential business information. (Id. at Ex. D).
  22 Under the terms of his Employment Agreement, Defendant Giddings agreed:
  23                     (a)   To devote his full “business time, best efforts and business
  24                           judgment, skill and knowledge to the advancement of [FFA’s]
  25                           business and interests and to the discharge of [Defendant
  26                           Gidding’s] duties and responsibilities under this [Employment]
  27                           Agreement.” (Id., Ex. D at ¶ 3).
  28
                                                                   NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                        -12-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 13 of 34 Page ID #:42




   1                     (b)   To refrain from “engag[ing] in any other business activity,”
   2                           except as approved by FFA. (Id.)
   3                     (c)   That his “employment creates a relationship of confidence and
   4                           trust between [him] and [FFA], including with respect to all
   5                           Confidential Information,” and that “Confidential Information”
   6                           included “financial information, including financial statements
   7                           and projections, business and expansion or growth plans, reports,
   8                           and forecasts; . . . trade secrets; know-how; designs, processes or
   9                           formulae;. . . market or sales information or plans; customer lists
  10                           and information regarding, or supplied to [FFA] or any of its
  11                           Affiliates by, any of their respective existing or prospective
  12                           customers; . . . information regarding the capabilities, duties or
  13                           compensation of employees of [FFA] or of any its Affiliates.”
  14                           (Id., Ex. D at ¶ 8(b)(i)).
  15                     (d)   To “keep all Confidential Information in strict confidence and
  16                           trust and will not disclose any of the Confidential Information to
  17                           any Person, and [Defendant Giddings] covenants and agrees that
  18                           he will not use any of the Confidential Information for [his]
  19                           benefit or the benefit of any Person other than [FFA] and [FFI]
  20                           and their Affiliates.” (Id.)
  21                     (e)   To refrain, both during his employment and for a period of 18
  22                           months after the end of his employment, from “directly or
  23                           indirectly, solicit or attempt to employ or hire or recruit or hire
  24                           any Person who is, or during the prior twelve (12) months had
  25                           been, an employee of [FFA], [FFI] or any of their Affiliates or
  26                           induce or influence any such employee to leave the employ of
  27                           [FFA], [FFI] or any of their respective Affiliates.” (Id., Ex. D at
  28                           ¶ 8(3)).
                                                                    NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                          -13-              FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 14 of 34 Page ID #:43




   1            C.       Defendant Abel
   2            Defendant Abel was employed by FFA as an at-will employee from March
   3 2010 to February 18, 2020. (Hakopian Decl., ¶ 3). At all times relevant to
   4 Plaintiffs’ claims in this action, Defendant Abel worked as the Chief Investment
   5 Officer of FFA. (Id.)
   6            As FFA’s Chief Investment Officer, Defendant Abel was responsible for
   7 designing and implementing investment and portfolio strategies for all clients of
   8 FFA, and preparing regular financial market and investing communications that
   9 were distributed to all clients of FFA. (Hakopian Decl., ¶ 4). In this role, Defendant
  10 Abel had access to FFA’s highly confidential business information and trade secrets,
  11 including personal and confidential information for every client of FFA, investment
  12 objectives and risk for tolerance for every client of FFA, assets, liabilities, income
  13 and expense and taxes for every client of FFA, personal and professional contact
  14 information for every employee of FFA, and through inappropriate disclosure by
  15 Defendant Giddings, Defendant Abel had access to personal compensation
  16 information for select employees of FFA. (Id.)
  17            On March 5, 2010, Defendant Abel and FFI entered into an Employment
  18 Confidentiality and Invention Assignment Agreement (“Confidentiality
  19 Agreement”). (Hakopian Decl., ¶ 10, Ex. F). Under the terms of the Confidentiality
  20 Agreement, Defendant Abel agreed that during his employment, he would:
  21                     (a)   Not use or disclose any confidential information of FFI, except
  22                           on behalf of FFI. (Id., Ex. F at ¶ 1).
  23                     (b)   Take every reasonable precaution to preserve and protect
  24                           confidential information entrusted to him. (Id., Ex. F at ¶ 2).
  25                     (c)   Not remove files containing confidential information from FFI’s
  26                           offices without prior authorization. (Id.)
  27                     (d)   Give FFI his undivided loyalty, devote all of his working time
  28                           and energy to the business of FFI, give preference to the business
                                                                    NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                         -14-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 15 of 34 Page ID #:44




   1                           of FFI, and deliver everything he received or acquired in his
   2                           employment (other than earned compensation and benefits) to
   3                           FFI. (Id., Ex. F at ¶ 7).
   4                     (e)   Not engage in any other employment or outside activities that
   5                           interfere with his ability to perform his duties and responsibilities
   6                           to FFI or that create a conflict of interest with FFI. (Id., Ex. F at
   7                           ¶ 8).
   8                     (f)   Make full disclosure to FFI before entering into any such
   9                           employment or outside activities. (Id.)
  10                     (g)   Not make preparations to form a competing business, or acquire
  11                           any ownership interest in any competing business, without the
  12                           prior approval of FFI. (Id., Ex. F at ¶ 9).
  13                     (h)   Not exploit or take advantage of any outside business
  14                           opportunities that he learned of through his employment with
  15                           FFI without first disclosing them to FFI and obtaining FFI’s
  16                           express written consent to pursue such opportunities. (Id., Ex. F
  17                           at ¶ 10).
  18                     (i)   Not directly or indirectly solicit or induce, or attempt to solicit or
  19                           induce, any employee or consultant of FFI to quit their
  20                           employment or cease rendering services to FFI. (Id., Ex. F at ¶
  21                           15).
  22            Defendant Abel further agreed that at termination and following termination
  23 of his employment, he would:
  24                     (j)   Immediately gather up all property of FFI or its customers in his
  25                           possession or under his control and return it unconditionally to
  26                           FFI. (Id., Ex. F at ¶ 13).
  27                     (k)   Provide FFI with a just and accurate account of all transactions
  28                           that he engaged in during his employment. (Id.)
                                                                    NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                         -15-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 16 of 34 Page ID #:45




   1                     (l)   Not disclose or use any confidential information of FFI for any
   2                           purpose, either on his own or on behalf of anyone else. (Id., Ex.
   3                           F at ¶ 14).
   4                     (m)   For a period of six months after termination of employment, not
   5                           directly or indirectly solicit or induce, or attempt to solicit or
   6                           induce, any employee or consultant of FFI to quit their
   7                           employment or cease rendering services to FFI. (Id., Ex. F at ¶
   8                           15).
   9            D.       Discovery of Defendants’ Illegal Plans
  10            On February 18, 2020, FFI’s Chief Executive Officer Scott Kavanaugh
  11 (“Kavanaugh”) learned from an employee of FFA that Defendant Giddings and
  12 Defendant Abel were planning to start a competing business. (Declaration of Scott
  13 Kavanaugh (“Kavanaugh Decl.”), ¶ 3). The staff member handed to Kavanaugh
  14 photocopies of: (1) a long typed document with handwritten notes on it detailing
  15 their plans to target FFA clients and employees to start new competing wealth
  16 management business, (2) a multi-page chart listing FFA clients in alphabetical
  17 order, and containing confidential information about those clients, including their
  18 assets under management, comments about the client’s relationships with FFA
  19 employees, and other key client information, and (3) other notes related to their
  20 plans (“Competing Business Plan”). (Id. at ¶ 3, Ex. A).
  21            When Kavanaugh reviewed the Competing Business Plan, it was immediately
  22 apparent to him that Defendants had engaged in a detailed planning process for the
  23 purpose of establishing an investment advisory business to compete directly with
  24 FFA. (Kavanaugh Decl., ¶ 4). The Competing Business Plan also revealed that
  25 Defendants’ new business would be built upon their use of non-public, confidential
  26 information and trade secrets that belong to FFA and/or FFI. (Id.) Kavanaugh was
  27 surprised and angry about the contents of their Competing Business Plan. (Id.)
  28
                                                                     NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                         -16-                FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 17 of 34 Page ID #:46




   1            The Competing Business Plan created by Defendants called for Defendants to
   2 use Plaintiffs’ confidential client information and trade secrets in furtherance of
   3 Defendants’ competing business, and to embark on a “charm offensive” with FFA’s
   4 clients. (Kavanaugh Decl., ¶ 3 at Ex. A). Defendants’ Competing Business Plan
   5 also made clear that Defendants intended to poach existing FFA employees to join
   6 their new business:
   7
   8
   9
  10
       (Id.) The individuals whom Defendants listed in their business plan as hires for
  11
       Defendants’ competing business were and are employees of FFA. (Hakopian Decl.,
  12
       ¶15). Defendants obtained and utilized confidential information concerning FFA’s
  13
       employee compensation, with which Defendants used or intend to use to solicit FFA
  14
       employees to work for Defendants’ competing business venture.
  15
                Notably, Defendants’ Competing Business Plan also predicted that given
  16
       Defendants’ plan to use Plaintiffs’ trade secrets and to solicit FFA’s employees to
  17
       work for their competing business, Defendants would almost certainly face
  18
       litigation. (Kavanaugh Decl., ¶ 3 at Ex. A).
  19
  20
  21
  22
  23
  24
  25            Almost immediately after Kavanaugh was made aware of Defendants’
  26 Competing Business Plan, he went to Defendant Abel’s office, located the
  27 Competing Business Plan inside Defendant Abel’s office, and confronted Defendant
  28
                                                              NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                    -17-              FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 18 of 34 Page ID #:47




   1 Abel. (Kavanaugh Decl., ¶ 5). On that same day, FFA terminated the employment
   2 of Defendants. (Id.; Hakopian Decl., ¶16).
   3            Following the termination of Defendants’ employment, Kavanaugh directed
   4 FFA staff to conduct an inventory of Defendant Abel’s office. (Kavanaugh Decl., ¶
   5 6). As a result of the inventory, Plaintiffs discovered that Defendant Giddings and
   6 Defendant Abel created additional files memorializing their plans to compete with
   7 FFA using Plaintiffs’ trade secrets and confidential information, going back as early
   8 as 2017. (Id. at Ex. B).
   9            Plaintiffs are informed and believe that notwithstanding the termination of
  10 their employment, Defendants are continuing to pursue the establishment and
  11 operation of their competing wealth management business using Plaintiffs’
  12 confidential and proprietary trade secret information, as well as to poach existing
  13 employees of FFA using confidential information concerning Plaintiffs’
  14 compensation structure for FFA’s employees.
  15 III.       A TEMPORARY RESTRAINING ORDER SHOULD ISSUE
  16            The standard for a Temporary Restraining Order (“TRO”) and Preliminary
  17 Injunction are “substantially identical.” Stuhlbarg Int’l Sales Co. v. John D. Brush
  18 & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). “A plaintiff seeking a preliminary
  19 injunction must establish that he is likely to succeed on the merits, that he is likely
  20 to suffer irreparable harm in the absence of preliminary relief, that the balance of
  21 equities tips in his favor, and that an injunction is in the public interest.” Am.
  22 Trucking Ass’ns Inc. v. City of L.A., 559 F.3d 1046, 1052 (9th Cir. 2009) (quoting
  23 Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 21 (2008)). A TRO’s “underlying
  24 purpose [is to] preserv[e] the status quo and prevent[ ] irreparable harm” until a
  25 preliminary injunction can be held. Granny Goose Foods, Inc. v. Bhd. Of Teamsters
  26 & Auto Truck Drivers, 415 U.S. 423, 439 (1974).
  27            Plaintiffs have met all requirements for issuance of the requested TRO, as set
  28 forth below.
                                                                NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                      -18-              FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 19 of 34 Page ID #:48




   1            A.       Plaintiffs Are Likely To Succeed On The Merits Of Their Claims
   2            In their underlying Complaint, Plaintiffs allege causes of action against
   3 Defendants for: (1) breach of contract under California law; (2) breach of fiduciary
   4 duty under California law; (3) misappropriation, and/or threatened misappropriation,
   5 of trade secrets in violation of the Defend Trade Secrets Act and California’s
   6 Uniform Trade Secret Act, and (4) unfair business practices under California law.
   7 As discussed below, Plaintiffs are likely to succeed on the merits of their claims.
   8                     i.    Plaintiffs Will Prove That Defendants Breached The Terms
   9                           Of Their Respective Contracts
  10            To prevail on their breach of contract claim, Plaintiffs must show the
  11 following elements: (1) existence of the contract; (2) Plaintiffs’ performance or
  12 excuse for nonperformance; (3) Defendants’ breach; and (4) damages to Plaintiffs as
  13 a result of the breach. CDF Firefighters v. Maldonado, 158 Cal. App. 4th 1226,
  14 1239 (2008). Here, Plaintiffs will be able to decisively prove each of those elements
  15 with respect to each Defendant.
  16            First, it is without dispute that each Defendants entered into contracts with
  17 FFA. (Hakopian Decl., ¶ 10 at Exs. E, F). Plaintiffs performed under those
  18 agreements. (Id. at ¶ 10). Defendants did not.
  19            More specifically, Defendant Abel breached his Confidentiality Agreement
  20 during his employment by:
  21                 • Using confidential information of FFI for his personal benefit in
  22                     preparing the Competing Business Plan;
  23                 • Failing to take every reasonable precaution to preserve and protect the
  24                     confidential information entrusted to him, and instead using it to
  25                     prepare the Competing Business Plan;
  26                 • Failing to give FFI and FFA his undivided loyalty, devote all of his
  27                     working time and energy to the business of FFI, and give preference to
  28                     the business of FFI;
                                                                   NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                         -19-              FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 20 of 34 Page ID #:49




   1                • Engaging for years in a plan to compete with FFI and FFA, missing
   2                     meetings, and otherwise engaging in outside activities that interfered
   3                     with his ability to perform his duties and responsibilities to FFI and
   4                     created a serious conflict of interest with FFI and FFA;
   5                • Failing to make full disclosure to FFI before entering into any such
   6                     outside activities;
   7                • Making preparations to form a competing business, and/or to acquire
   8                     any ownership interest in any competing business, without the prior
   9                     approval of FFI;
  10                • Exploiting outside business opportunities (potential acquisitions)
  11                     learned of through employment with FFI without first disclosing them
  12                     to FFI and obtaining FFI’s express written consent to pursue such
  13                     opportunities; and
  14                • On information and belief, directly or indirectly soliciting or inducing,
  15                     or attempting to solicit or induce, employees of FFA to quit their
  16                     employment or cease rendering services to FFA.
  17 (See generally Hakopian Decl., ¶ 10 at Ex. F).
  18            Similarly, Defendant Giddings violated the ongoing confidentiality
  19 obligations set forth in his Employment Agreement by failing to keep Plaintiffs’
  20 Confidential Information in strict confidence and trust and instead used and
  21 disclosed the Confidential Information for his personal benefit and the benefit of
  22 Defendant Abel. (Hakopian Decl., ¶ 10 at Ex. E). On information and belief,
  23 Defendant Giddings further breached his Employment Agreement by soliciting or
  24 attempting to solicit FFA’s employees while he was still employed by FFA.
  25            Plaintiffs have thus established a likelihood of the success on the merits of
  26 their claims for breach of contract.
  27
  28
                                                                    NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                         -20-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 21 of 34 Page ID #:50




   1                     ii.    Plaintiffs Will Prove That Defendants Breached Their
   2                            Fiduciary Duties to Plaintiffs.
   3            To state a claim for breach of fiduciary duty independent of a claim for
   4 misappropriation of trade secrets, Plaintiffs must prove that, based on factual
   5 allegations distinct from the trade secret misappropriation: (1) Defendants owed
   6 Plaintiffs a fiduciary duty as officers of the FFA; (2) Defendants breached that duty;
   7 and (3) Defendants’ conduct was a substantial factor in causing harm to Plaintiffs.
   8 IIG Wireless, Inc. v. Yi, 22 Cal. App. 5th 630, 646 (2018). Officers of a company
   9 indisputably owe a fiduciary duty to the company and its stockholders. Burt v.
  10 Irvine Co., 237 Cal. App. 2d 828, 850 (1965) (holding that defendant officer, who
  11 was non-director vice-president, owed fiduciary duty to corporation and
  12 stockholders).
  13            Here, Defendants abused their positions as officers of FFA by considering
  14 potential acquisitions of competitors or investments in competitors without
  15 presenting those corporate opportunities to Plaintiffs. (Kavanaugh Decl., ¶¶ 4-5).
  16 They also appear to have used Plaintiffs’ property, equipment, resources, and their
  17 own working time against the interests of Plaintiffs, considering that the Competing
  18 Business Plan and other related files were found in Defendant Abel’s Pasadena
  19 office. (Id. at ¶ 5). Plaintiffs have been harmed by their conduct in that they were
  20 deprived of the full, and undivided efforts of Plaintiffs in the performance of their
  21 job and possible considerations of the corporate opportunities considered by
  22 Defendants.
  23            Plaintiffs have thus demonstrated a likelihood of success on their breach of
  24 fiduciary duty claim.
  25                     iii.   Plaintiffs Will Prove That Defendants Misappropriated And
  26                            Threatened To Misappropriate Plaintiffs’ Trade Secrets In
  27                            Violation Of Federal And State Law
  28
                                                                  NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                        -21-              FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 22 of 34 Page ID #:51




   1            To state a claim for misappropriation of trade secrets under the California
   2 Uniform Trade Secrets Act (“CUTSA”), a plaintiff must allege: (1) the existence
   3 and ownership of a trade secret, and (2) misappropriation of the trade secret.
   4 Pellerin v. Honeywell Int’l, Inc., 877 F. Supp. 2d 983, 988 (S.D. Cal. 2012) (citation
   5 omitted). A claim for misappropriation under the Defend Trade Secrets Act
   6 (“DTSA”) has substantially similar elements. See AlterG, Inc. v. Boost Treadmills
   7 LLC, 388 F. Supp. 3d 1133, 1144 (N.D. Cal. 2019) (citing Alta Devices, Inc. v. LG
   8 Elecs., Inc., 343 F. Supp. 3d 868, 877 (N.D. Cal. 2018) (citation omitted)); 18
   9 U.S.C. § 1839(5) (defining “misappropriation” in the context of trade secrets).
  10            In establishing the existence of a trade secret, “[a] plaintiff need not ‘spell out
  11 the details of the trade secret,’” Autodesk, Inc. v. ZWCAD Software Co., No. 5:14-
  12 cv-1409-EJD, 2015 WL 2265479, at *5 (N.D. Cal. May 13, 2015) (citation omitted),
  13 but must “describe the subject matter of the trade secret with sufficient particularity
  14 to separate it from matters of general knowledge in the trade or of special persons
  15 who are skilled in the trade, and to permit the defendant to ascertain at least the
  16 boundaries within which the secret lies.” Pellerin, 877 F. Supp. 2d at 988 (quoting
  17 Diodes, Inc. v. Franzen, 260 Cal. App. 2d 244, 253 (1968)). Both the DTSA and
  18 CUTSA define a “trade secret” as:
  19            all forms and types of financial, business, scientific, technical,
                economic, or engineering information, including patterns, plans,
  20
                compilations, program devices, formulas, designs, prototypes,
  21            methods, techniques, processes, procedures, programs, or codes,
                whether tangible or intangible, and whether or how stored, compiled,
  22
                or     memorialized     physically,      electronically,  graphically,
  23            photographically, or in writing if- (A) the owner thereof has taken
                reasonable measures to keep such information secret; and (B) the
  24
                information derives independent economic value, actual or potential,
  25            from not being generally known to, and not being readily ascertainable
                through proper means by, another person who can obtain economic
  26
                value from the disclosure or use of the information.
  27
  28 18 U.S.C. § 1839(3); see also Cal. Civ. Code § 3426.1(d).
                                                                   NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                        -22-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 23 of 34 Page ID #:52




   1                           1.   Plaintiffs’ Confidential Customer Information And
                                    Employee Information Constitute Trade Secrets
   2
   3            The trade secrets at issue here are Plaintiffs’ confidential information
   4 regarding (a) their high net worth clients, including highly confidential information
   5 concerning client names and contact information (cell phone, email, home phone,
   6 address), assets under management, bank account balances, trading strategies, trust
   7 terms, planning goals, investment objectives, risk tolerance, assets, liabilities,
   8 income, expenses, taxes, and similar highly confidential client data; and (b)
   9 Plaintiffs’ key employees, including information about their compensation,
  10 specialized expertise, level of involvement in specific client relationships, and
  11 similar highly confidential information. This information clearly qualifies as trade
  12 secrets because the information is highly valuable and thus has independent
  13 economic value, and Plaintiffs take reasonable steps to protect the confidentiality of
  14 that information. See MAI Sys. Corp. v. Peak Computer, Inc., 991 F.2d 511, 521
  15 (9th Cir. 1993) (customer database qualifies as a trade secret); Gable-Leigh, Inc. v.
  16 N. Am. Miss, No. CV 01-01019 MMM(SHX), 2001 WL 521695, at *16 (C.D. Cal.
  17 Apr. 13, 2001) (customer list qualified for trade secret protection); Bancroft–
  18 Whitney Co. v. Glen, 64 Cal. 2d 327, 351–52 (1966) (unpublished list of salaries
  19 paid by a corporation to its employees was considered confidential information);
  20 Whyte v. Schlage Lock Co., 101 Cal. App. 4th 1443, 1454–56 (2002) (cost and
  21 pricing information not readily known in the industry may constitute trade secret).
  22            This information has independent economic value: FFA assembles detailed
  23 client information of the type misappropriated by Defendants through a substantial
  24 investment of time, at significant expense to FFA. (Hakopian Decl., ¶ 6). The
  25 information is not readily or publicly available. (Id.) When FFA is seeking to
  26 engage with a new client, through a client referral or otherwise, it assigns a team of
  27 professionals (wealth advisors, investment advisors, planning advisors, and other
  28 professionals) to meet with the prospective client to gather information and develop
                                                                  NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                       -23-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 24 of 34 Page ID #:53




   1 an investment strategy for that client. (Id.) This process takes places through a
   2 series of in-person meetings and planning sessions. (Id.) The new client sales
   3 process at FFA takes approximately four to six months, at a cost to FFA that ranges
   4 from $25,000 to $50,000 per prospect. (Id.) This cost may or may not be fully
   5 recouped, depending on whether the prospect decides to work with FFA or goes to
   6 one of FFA’s competitors and, if they chose FFA, how long they continue to work
   7 with FFA. (Id.) Thus, FFA invests heavily in developing its client relationships and
   8 client data. This up-front investment makes good business sense because the private
   9 wealth clients of FFA tend to remain as client for a relatively long period of time.
  10 On average, private wealth clients stay with FFA between five to ten years. (Id. at ¶
  11 8).
  12            If a competitor of FFA were able to access the client data that FFA has
  13 assembled and prepared through its significant investment of time and money, the
  14 competitor could shorten the sales process, could significantly lessen the expense
  15 associated with the sales process, and would deprive FFA of the value of its
  16 investment in the client relationship. (Hakopian Decl., ¶ 7). As for the employee
  17 information, a competitor could use information about employee compensation,
  18 employee relationships with clients, and similar information to raid Plaintiffs’
  19 workforce and assemble a team that would be most likely to convince a client to
  20 transfer its business away from FFA, based on the team’s familiarity with the
  21 client’s business. (Id. at ¶¶ 13-15). There can be no doubt that the information
  22 taken and used by Defendants is highly valuable in the competitive private wealth
  23 marketplace.
  24            Plaintiffs take reasonable steps to protect their confidential information: In
  25 order to protect the privacy of its clients and substantial investment in developing
  26 clients, FFA takes seriously the protection of client data. (Hakopian Decl., ¶¶ 9-12).
  27 FFA requires employees to sign confidentiality agreements, and to acknowledge
  28 annually Plaintiffs’ Code of Conduct and Employee Handbook. (Id. at ¶ 9).
                                                                 NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                       -24-              FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 25 of 34 Page ID #:54




   1            The Code of Conduct reminds employees of their legal obligation to maintain
   2 the privacy of client data, their duty of loyalty to the Company, their obligation to
   3 avoid conflicts of interest, and their obligation not to misuse confidential
   4 information, among other important obligations to the Company. (Hakopian Decl.,
   5 ¶ 9). Similarly, Plaintiffs’ Employee Handbook lists disclosing or misusing trade
   6 secrets or confidential or proprietary information belonging to the Company or its
   7 clients as a violation of the Company’s ethical standards, and reminds employees of
   8 their obligation to protect the interests of the Company, its clients, and other
   9 employees during their employment. (Id.) The Employee Handbook further
  10 notifies employees to shred confidential information pertaining to the Company,
  11 clients etc. in its Housekeeping policy. (Id.) Plaintiffs’ Office Equipment Policy
  12 instructs employees to use special caution in handling any confidential or
  13 proprietary information, and notifies them that, in general, email should not be used
  14 to transmit confidential information outside of the Company unless appropriate
  15 precautions are taken to assure confidentiality. (Id.)
  16            In addition, Plaintiffs have a comprehensive Corporate Information Security
  17 Policy, the goal of which is to protect Confidential Information. (Hakopian Decl., ¶
  18 9). Under this policy, Confidential Information includes trade secrets, proprietary
  19 business information, and Customer Information. (Id.) Customer Information is
  20 defined as any record containing non-public personal information about an
  21 individual who has obtained a financial product or service from the institution that is
  22 to be used primarily for personal, family, or household purposes and who has an
  23 ongoing relationship with the Company. (Id.) The purpose of the policy is to
  24 provide clarity and guidance for the administration of the Company’s program to
  25 safeguard Confidential Information while still providing superior customer service.
  26 Employees are required to sign off on this policy annually. (Id.)
  27            Both Defendant Abel and Defendant Giddings also signed agreements with
  28 FFA and/or FFI containing express obligations not to disclose or use any
                                                               NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                     -25-              FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 26 of 34 Page ID #:55




   1 confidential information except on behalf of Plaintiffs. (Hakopian Decl., ¶ 10).
   2 Although Defendant Giddings’ Employment Agreement has expired, his obligation
   3 of confidentiality survives expiration of the Employment Agreement, and continues
   4 throughout and after his employment. (Id. at Ex. E). Defendant Abel’s 2010
   5 Confidentiality Agreement similarly contains obligations during his term of
   6 employment, as well as ongoing post-employment obligations. (Id. at Ex. F)
   7            In addition, Plaintiffs have put in place systems to protect data within their
   8 network. (Hakopian Decl., ¶ 11). For example, Plaintiffs employ a data loss
   9 prevention tool to make sure that end users do not send sensitive or critical
  10 information outside the corporate network, by controlling what data end users can
  11 transfer. (Id.) Access to Plaintiffs’ CRM system is limited to users with a business
  12 need to access client data. (Id.) Similarly, access to Plaintiffs’ portfolio
  13 management system is limited. (Id.) Plaintiffs require passwords for access to
  14 client data. (Id.) Plaintiffs’ business partners, such as Schwab and TD Ameritrade,
  15 limit access to client accounts. (Id.) Access to shared drives are limited to
  16 employees who require access to perform their jobs. (Id.)
  17            Clients and prospective clients also expect and require Plaintiffs to maintain
  18 their private data as confidential. (Hakopian Decl., ¶ 12). Further, Plaintiffs are
  19 legally required to protect client data under Regulation S-P promulgated under
  20 section 504 of the Gramm-Leach-Bliley Act, Pub. L. 106–102, 113 Stat. 1338.
  21            These steps are more than sufficient to satisfy this prong of the trade secrets
  22 test. See Morlife, Inc. v. Perry, 56 Cal. App. 4th 1514, 1523 (1997) (finding
  23 reasonable measures where customer list was stored on a computer with restricted
  24 access and company instructed employees to maintain confidentiality); Courtesy
  25 Temp. Serv., Inc. v. Camacho, 222 Cal. App. 3d 1278, 1288 (1990) (finding
  26 reasonable measures where customer list was distributed to employees on an “as
  27 needed basis” and employees were directed to keep it confidential).
  28
                                                                  NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                       -26-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 27 of 34 Page ID #:56




   1                           2.     Defendants Misappropriated Plaintiffs’ Confidential
                                      Customer Information And Employee Information
   2
   3            Misappropriation is defined as:
   4            (1) Acquisition of a trade secret of another by a person
   5            who knows or has reason to know that the trade secret was
   6            acquired by improper means; or
   7            (2) Disclosure or use of a trade secret of another without
   8            express or implied consent by a person who:
   9                     (A) Used improper means to acquire knowledge of the trade secret; or
  10                     (B) At the time of disclosure or use, knew or had reason to know that
  11                     his or her knowledge of the trade secret was:
  12                           (i) Derived from or through a person who had
  13                           utilized improper means to acquire it;
  14                           (ii) Acquired under circumstances giving rise
  15                           to a duty to maintain its secrecy or limit its use;
  16                           (iii) Derived from or through a person who
  17                           owed a duty to the person seeking relief to maintain
  18                           its secrecy or limit its use; or
  19                     (C) Before a material change of his or her position
  20                     knew or had reason to know that it was a trade secret and
  21                     that knowledge of it had been acquired by accident or by
  22                     mistake.
  23 Cal. Civ. Code § 3426.1(b). The definition of Misappropriation under the DTSA is
  24 nearly identical to that of CUTSA. Cf. 18 U.S.C § 1839(5).
  25            Here, Defendants’ plan to set up a competing business, by raiding FFA’s
  26 clients and employees using Plaintiffs’ confidential business information and trade
  27 secrets, is well documented in their Competing Business Plan and related files,
  28 which Defendant Abel maintained in his FFA office. (Kavanaugh Decl., ¶ 3 at Ex.
                                                                    NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                          -27-              FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 28 of 34 Page ID #:57




   1 A). The clients listed on the spreadsheet in the Competing Business Plan are FFA
   2 clients. (Id.; Hakopian Decl., ¶ 13). The client spreadsheet includes a detailed
   3 summary of the client relationship, which (as discussed above) would give a
   4 competitor an unfair advantage in competing for client business. (Id.) For example,
   5 their client spreadsheet includes highly confidential client data such as upcoming
   6 liquidity events, financial needs, asset locations, etc. (Id.) If a competitor had
   7 access to this assembled information, it would be much easier to target the client for
   8 transfer. (Hakopian Decl., ¶ 13).
   9            Their business plan and the client spreadsheet also contemplate raiding FFA’s
  10 employees to staff their new business. (Kavanaugh Decl., ¶ 3 at Ex. A; Hakopian
  11 Decl., ¶ 15). They focus on the employees with the closest relationships with the
  12 target clients in order to facilitate their efforts to acquire those clients, and/or those
  13 employees that they know have the specialized expertise necessary for their
  14 competing business. (Id.) This information was only available to them through
  15 their roles as officers of FFA. (Hakopian Decl., ¶ 15). Their proposed org chart in
  16 the competing business plan lists only FFA employees, and the plan references
  17 current compensation of the target FFA employees, which is information that
  18 Defendant Giddings was required to keep confidential but nonetheless shared with
  19 his business partner Defendant Abel. (Kavanaugh Decl., ¶ 3 at Ex. A; Hakopian
  20 Decl., ¶ 15).
  21            In connection with inventorying Defendant Abel’s office, Plaintiffs located
  22 additional files containing information relevant to Defendants’ efforts to raid
  23 customers and employees in further of a competing business. (Kavanaugh Decl., ¶
  24 6; Hakopian Decl., ¶ 17). One of the files is entitled “Riviera” and dates from 2017.
  25 It includes financial projections based on Plaintiffs’ clients and appears to be include
  26 a proposal to join forces with a competitor. (Id.) The term sheet referenced in the
  27 file required Defendants to transfer all of “their” existing clients. (Kavanaugh Decl.,
  28 ¶ 6 at Ex. B; Hakopian Decl., ¶ 17). The second folder located is entitled “Project
                                                                NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                     -28-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 29 of 34 Page ID #:58




   1 Free Solo” and includes notes dated as late as February 18, 2019. (Id.) The
   2 proposal appears to contemplate that Defendants would acquire control of an
   3 existing competitor in order to compete with FFA, which, as they note in the
   4 Competing Business Plan, would allow them to take advantage of existing
   5 relationship with important business partners such as Schwab that might otherwise
   6 refuse to contract with them. (Id.; Kavanaugh Decl., ¶ 3 at Ex. A).
   7            In addition to the actual misappropriation that has already taken place,
   8 Defendants’ malicious activities continue to pose a clear and present threat of future
   9 misappropriation, if not enjoined. Their years of planning to compete while
  10 continuing employment as officers of FFA, their willingness to blatantly use of trade
  11 secrets for their personal benefit, their breaches of fiduciary duty, and their plan to
  12 raid FFA’s employees underscore the need for injunctive relief to prevent future
  13 threatened misappropriation. (Hakopian Decl., ¶ 18).
  14            In sum, Plaintiffs easily satisfy all elements of a claim for actual and
  15 threatened misappropriation of trade secrets under both the DTSA and CUTSA.
  16 The information they took and used in the preparation of their secret plan to
  17 compete with FFA is highly valuable, was assembled at significant cost to Plaintiffs,
  18 and Plaintiffs have been and will continue to be significantly harmed by their illegal
  19 conduct if they are not stopped.
  20            B.       Plaintiffs Are Likely To Suffer Irreparable Harm Absent
  21                     Preliminary Relief
  22            The blatant misappropriation of Plaintiffs’ trade secrets by Defendants,
  23 coupled with their continued breaches of their contractual obligations, conclusively
  24 demonstrate a present threat of irreparable harm. Irreparable injury justifying
  25 injunctive relief has been presumed in similar situations where a defendant’s
  26 conduct is misappropriation of confidential information. See Ernest & Ernest v.
  27 Carlson, 247 Cal. App. 2d 125, 128-29 (1966). “[A]n intention to make imminent
  28 or continued use of a trade secret or to disclose it to a competitor will almost always
                                                                  NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                       -29-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 30 of 34 Page ID #:59




   1 certainly show irreparable harm.” Pac. Aerospace & Elec., Inc. v. Taylor, 295 F.
   2 Supp. 2d 1188, 1198 (E.D. Wash. 2003) (quoting Campbell Soup Co. v. ConAgra,
   3 Inc., 977 F.2d 86, 92–93 (3rd Cir. 1992)). “Evidence of threatened loss of
   4 prospective customers or goodwill certainly supports a finding of the possibility
   5 of irreparable harm.” Stuhlbarg Int’l Sales, 240 F.3d at 841. Irreparable injury also
   6 is presumed when a plaintiff has met the “probability of success” prong in a
   7 statutory violation matter. United States v. Nutricology, Inc., 982 F.2d 394, 398 (9th
   8 Cir. 1992) (passage of statute shows Congress believes violations will harm the
   9 public).
  10            Here, Plaintiffs have met the “probability of success” prong in showing that
  11 Defendants have breach their respective contracts, and violated the DTSA and
  12 CUTSA. Thus, Defendants are entitled to a presumption that they will suffer
  13 irreparable injury without the temporary restraining order. Ernest & Ernest, 247
  14 Cal. App. at 128-29; Vinyl Interactive, LLC v. Guarino, No. C 09-0987 (CW), 2009
  15 WL 1228695, at *8 (N.D. Cal. May 1, 2009) (“The Court presumes that Vinyl will
  16 suffer irreparable harm if its proprietary information is misappropriated.”) (citation
  17 omitted).
  18            Even if Plaintiffs do not enjoy the presumption of irreparable injury (they do),
  19 they would otherwise be able to show that if Defendants are not enjoined and are
  20 instead able to execute on their plan to raid FFA’s clients and employees, FFA will
  21 suffer irreparable harm, including potentially losing a substantial percentage of
  22 customers and associated revenue, losing key employees, suffering a negative
  23 impact to its reputation as an employer, suffering reputational damage with
  24 customers, prospective customers, investors and market analysts, and the parent
  25 company’s (i.e., FFI) stock price may be impacted as a result of negative publicity
  26 and potential loss of FFA customers and revenue. (Hakopian Decl., ¶ 18); see also
  27 Wyndham Resort Dev. Corp. v. Bingham, No. 2:10-cv-01556-(GEB-KJM), 2010
  28 WL 2740158, at *6-7 (E.D. Cal. July 9, 2010) (disclosure of confidential customer
                                                                 NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                      -30-               FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 31 of 34 Page ID #:60




   1 information threatened irreparable harm in the form of loss of goodwill); Language
   2 Line Servs., Inc. v. Language Servs. Assoc., LLC, No. C 10-02605 (JW), 2010 WL
   3 2764714, at *5 (N.D. Cal. July 13, 2010) (finding the plaintiff faced a risk of
   4 irreparable harm in the form of lost customers and goodwill); Hat World, Inc. v.
   5 Kelly, No. S-12-01591 (LKK/EFB), 2012 WL 3283486, at *8 (E.D. Cal. Aug. 10,
   6 2012) (stating that harm to goodwill may be considered irreparable). 1
   7          C.     The Balance Of Equities Weighs In Favor Of Injunctive Relief
   8          “To qualify for injunctive relief, Plaintiff[s] must establish that ‘the balance
   9 of the equities tips in [their] favor.’” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138
  10 (9th Cir. 2009) (quoting Winter, 555 U.S. at 20). A court has the “duty . . . to
  11 balance the interests of all parties and weigh the damage to each.” L.A. Mem’l
  12 Coliseum Comm’n v. Nat’l Football League, 634 F.2d 1197, 1203 (9th Cir. 1980).
  13 The damage to Plaintiffs, as noted above, is the loss of customers, loss of
  14 employees, goodwill, reputational damage and more. (Hakopian Decl., ¶ 18).
  15 Defendants will likely argue that they were only preparing to compete and did not
  16 engage in actual competition. Yet, their own Competing Business Plan and related
  17 files conclusively evinces their willingness to cheat to get ahead. Plaintiffs are
  18 merely asking the Court to level the playing field and require Defendants to compete
  19 fairly for business, without the shortcuts afforded by the theft of Plaintiffs’ highly
  20 valuable trade secrets accomplished through Defendants’ breaches of the contractual
  21
  22
       1
  23      In that same vein, “California courts have held that the solicitation of a
          company’s clients by . . . [a] former employee[] causes irreparable
  24      harm.” Merrill Lynch, Pierce, Fenner & Smith Inc. v. Chung, No. CV 01-00659
  25      CBM RCX, 2001 WL 283083, at *5 (C.D. Cal. Feb. 2, 2001); cf. Allergan, Inc. v.
          Merz Pharmaceuticals, LLC, No. SACV 11-446 AG (Ex), 2012 WL 781705, at
  26      *13 (C.D. Cal. Mar. 9, 2012) (relying on a presumption of irreparable harm from
  27      the misappropriation of proprietary information as well as from the risk of losing
          customers to determine that the threat of injury was imminent and the measure of
  28      that injury defied calculation) (citations omitted).
                                                               NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                      -31-             FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 32 of 34 Page ID #:61




   1 and fiduciary duties they owed to Plaintiffs. The balance of equities in this case tip
   2 heavily in Plaintiffs’ favor.
   3            D.       Granting The Proposed Order Is In The Public Interest
   4            “The public interest is served when [a] defendant is asked to do no more than
   5 abide by trade laws and the obligations of contractual agreements signed with [his]
   6 employer. The public interest is also served by enabling the protection of trade
   7 secrets.” Henry Schein, Inc. v. Cook, 191 F. Supp. 3d 1072, 1078 (N.D. Cal. 2016)
   8 (citing Bank of Am., N.A. v. Lee, No. CV 08–5546 CAS (JWJX), 2008 WL 4351348,
   9 at *7 (C.D. Cal. Sept. 22, 2008)). Accordingly, the public interest is served in
  10 ordering Defendants here to abide by trade laws, protect Plaintiffs’ trade secrets, and
  11 honor their contractual obligations to Plaintiffs.
  12 IV.        THE COURT SHOULD PERMIT EXPEDITED DISCOVERY
  13            Courts within the Ninth Circuit generally use the “good cause” standard to
  14 determine whether to permit discovery prior to a Rule 26(f) conference. See, e.g.,
  15 Interserve, Inc. v. Fusion Garage PTE, Ltd., No. C 09–05812 JW (PVT), 2010 WL
  16 143665, at *2 (N.D. Cal. Jan. 7, 2010); Semitool, Inc. v. Tokyo Electron Am., Inc.,
  17 208 F.R.D. 273, 276 (N.D. Cal. 2002). “Good cause may be found where the need
  18 for expedited discovery, in consideration of the administration of justice, outweighs
  19 the prejudice to the responding party.” Semitool, 208 F.R.D. at 276.
  20            In determining whether good cause justifies expedited discovery, courts
  21 commonly consider factors including: “(1) whether a preliminary injunction is
  22 pending; (2) the breadth of the discovery requests; (3) the purpose for requesting the
  23 expedited discovery; (4) the burden on the defendants to comply with the requests;
  24 and (5) how far in advance of the typical discovery process the request was made.”
  25 Am. LegalNet, Inc. v. Davis, 673 F. Supp. 2d 1063, 1067 (C.D. Cal. 2009).
  26            Here, in order to fully understand the scope of Defendants’ wrongdoing and
  27 ensure that they have not secretly secured Plaintiffs’ trade secrets for future use,
  28
                                                               NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                     -32-              FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 33 of 34 Page ID #:62




   1 Plaintiffs request that the Court authorize expedited discovery in advance of the
   2 hearing on the preliminary injunction. The requested discovery includes:
   3                • Depositions of Defendant Giddings and Defendant Abel as to the
   4                     following topics:
   5                           o Defendants’ acts in furtherance of preparing to establish their
   6                              competing business;
   7                           o The timeframe in which Defendants made steps in furtherance of
   8                              establishing their competing business; and
   9                           o Individuals and other entities with whom Defendants have
  10                              divulged or otherwise communicated Plaintiffs’ trade secrets.
  11                • Forensic examination of Defendants’ computers, electronic devices,
  12                     email accounts, cloud accounts and any other storage devices used
  13                     during their employment with FFA, to search for documents and
  14                     communications relevant to Plaintiffs’ claims; and
  15                • Document requests relating to activities in setting up their competing
  16                     business, client contacts, employee contacts, and other documents
  17                     relevant to their misconduct.
  18            Plaintiffs have good cause to seek expedited discovery in this case. As an
  19 initial matter, a compaction of the usual discovery schedule is warranted, as
  20 Plaintiffs seek a preliminary injunction and wish to use information gathered from
  21 expedited discovery in preparation thereof. See Interserve, Inc., 2010 WL 143665,
  22 at *2 (“Expedited discovery will allow plaintiff to determine whether to seek an
  23 early injunction.”). Moreover, the expedited discovery Plaintiffs seek is directly
  24 relevant to their misappropriation claims. NobelBiz, Inc. v. Wesson, No. 14CV0832
  25 W JLB, 2014 WL 1588715, at *2 (S.D. Cal. Apr. 18, 2014) (permitting expedited
  26 discovery where requests were directly relevant to misappropriation claim). The
  27 burden on Defendants to comply with Plaintiffs’ discovery requests is minimal, as
  28 Plaintiffs who, upon information and belief, have a limited number of computers,
                                                                     NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                            -33-             FOR TEMPORARY RESTRAINING ORDER
Case 8:20-cv-00359-DOC-KES Document 6 Filed 02/21/20 Page 34 of 34 Page ID #:63




   1 devices, email accounts, cloud accounts, and other storage devices. Finally, good
   2 cause exists here because Plaintiffs are making their expedited discovery request at
   3 the earliest practicable moment: on the same day that Plaintiffs initiated litigation in
   4 the above-captioned case.
   5 V.         CONCLUSION
   6            Through their years-long and secret preparations to set up a competitive
   7 business while remaining employed as officers of First Foundation Advisors,
   8 defendants Thomas Giddings and Louis Abel have proven their willingness to abuse
   9 their fiduciary relationship, ignore their contractual obligations, and steal Plaintiffs’
  10 trade secrets. They should be stopped in their tracks now. Plaintiffs have met their
  11 burden for requested injunctive relief, and respectfully request that the Court issue
  12 an immediate temporary restraining order, order to show cause, and authorize the
  13 requested expedited discovery.
  14
  15                                             Respectfully submitted,
  16 Dated: February 21, 2020         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  17
  18
                                      By                 /s/ Jennifer G. Redmond
  19                                                   JENNIFER G. REDMOND
  20                                                      Y. DOUGLAS YANG
                                                          Attorneys for Plaintiffs
  21                                              FIRST FOUNDATION INC. and FIRST
  22                                                  FOUNDATION ADVISORS
  23
  24
  25
  26
  27
  28
                                                                NOTICE OF APPLICATION AND APPLICATION
       SMRH:4827-0065-2469.3                     -34-               FOR TEMPORARY RESTRAINING ORDER
